By the Court.
Section 5167, Rev. Stats., as amended February 22, 1889 (86 Ohio L. 51), relating to the drawing of grand and petit juries, which provides that the first fifteen drawn “ shall be summoned as grand jurors, and those named as the remainder shall be summoned as petit jurors, and in case of challenge, inability to serve, or other cause, it becomes necessary to fill the panel, the whole of the number of persons so summoned as petit jurors shall be first exhausted before resorting to other means to fill the same,” gives a rule for the filling of the panel for a petit jury, but does not relate to the filling of the panel for a grand jury. The latter is governed,, as heretofore, by sec. 5171, Rev. Stats.

Motion overruled.